            Case 1:21-cv-00613 Document 1 Filed 03/08/21 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

RICHARDSON BAY ENVIRONMENTAL                                 )
PROTECTION ASSOCIATION                                       )
1 Blackfield Dr. #158                                        )
Tiburon, CA 94920                                            )
                                                             )
              Plaintiff,                                     )
                                                             ) Case No: 21-cv-613
       v.                                                    )
                                                             )
FEDERAL AVIATION ADMINISTRATION                              )
800 Independence Ave SW                                      )
Washington, DC 20591                           )
                                               )
           Defendant.                          )
_______________________________________________)

                                       COMPLAINT

                                   I. INTRODUCTION

       1. Plaintiff Richardson Bay Environmental Protection Association (“RBEPA”)

brings this action seeking declaratory and injunctive relief to redress violations of the

Freedom of Information Act ("FOIA"), 5 U.S.C. § 552 et. seq., by Defendant Federal

Aviation Administration (“FAA”) in failing to provide RBEPA with all non-exempt

records responsive to its August 19, 2020, FOIA request to this federal agency, seeking

records regarding the July 23, 2018 and August 13, 2018 letters submitted to the FAA

from the Edgcomb Law Group, referencing registration violations by aircraft flown by

Seaplane Adventures, LLC.

                                    COMPLAINT                                               -1-
              Case 1:21-cv-00613 Document 1 Filed 03/08/21 Page 2 of 7




                                   II. JURISDICTION

       2. This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

(FOIA citizen suit provision) and 28 U.S.C. § 1331 (federal question).

                                       III. VENUE

       3. Venue in this Court is proper pursuant to 5 U.S.C. § 552(a)(4)(B).

                                      IV. PARTIES

       4. Plaintiff, Richardson Bay Environmental Protection Association, is a non-profit

organization that, at all times relevant herein, has been headquartered in Tiburon,

California.

       5. Defendant Federal Aviation Administration is federal agency of the United

States, and sub-component of the United States Department of Transportation, and as

such, is an agency subject to the FOIA, pursuant to 5 U.S.C. § 552(f).

                        V. LEGAL FRAMEWORK OF FOIA

       6. FOIA requires, inter alia, that all federal agencies must promptly provide

copies of all non-exempt agency records to those persons who make a request for records

that reasonably describes the nature of the records sought, and which conform with

agency regulations and procedures in requesting such records. 5 U.S.C. § 552(a)(3)(A).

       7. FOIA requires federal agencies to make a final determination on all FOIA

requests that it receives within twenty days (excepting Saturdays, Sundays, and legal

public holidays) after the receipt of such request, unless the agency expressly provides


                                   COMPLAINT                                               -2-
            Case 1:21-cv-00613 Document 1 Filed 03/08/21 Page 3 of 7




notice to the requester of “unusual circumstances” meriting additional time for

responding to a FOIA request. 5 U.S.C. § 552(a)(6)(A)(I).

       8. FOIA also requires federal agencies to make a final determination on FOIA

administrative appeals that it receives within twenty days (excepting Saturdays, Sundays,

and legal public holidays) after the receipt of such appeal, unless the agency expressly

provides notice to the requester of “unusual circumstances” meriting additional time for

responding to a FOIA request. 5 U.S.C. § 552(a)(6)(A)(ii).

       9. FOIA expressly provides that a person shall be deemed to have constructively

exhausted their administrative remedies if the agency fails to comply with the applicable

time limitations provided by 5 U.S.C. § 552(a)(6)(A)(I) - (ii). See 5 U.S.C. § 552(a)(6)C).

       10. FOIA provides that any person who has not been provided the records

requested pursuant to FOIA, after exhausting their administrative remedies, may seek

legal redress from the Federal District Court to enjoin the agency from withholding

agency records and to order the production of any agency records improperly withheld

from the complainant.

       11. Under FOIA, the federal agency has the burden to sustain its actions. 5 U.S.C.

§ 552(a)(4)(B).

       12. Pursuant to FOIA, this Court may assess attorney fees and litigation costs

against the United States if the Plaintiff prevails in this action. 5 U.S.C. § 552(a)(4)(E).




                                    COMPLAINT                                              -3-
            Case 1:21-cv-00613 Document 1 Filed 03/08/21 Page 4 of 7




                            VI. FACTUAL ALLEGATIONS

       13. On or about August 19, 2020, Richardson Bay Environmental Protection

Association (RBEPA) sent a FOIA request to the Federal Aviation Administration (FAA),

seeking FAA records that discuss or describe the July 23, 2018 and /or August 13, 2018

letters submitted to the FAA by the Edgcomb Law Group, referencing FAA registration

violations by aircraft flown by Seaplane Adventures, LLC.

       14. On or about August 31, 2020, RBEPA received an email from the FAA

confirming the agency’s receipt of RBEPA’s August 19, 2020 FOIA request, and

assigning it tracking number 2020-007944WP.

       15. On or about October 1, 2020, RBEPA sent an email to the FAA, inquiring as

to the status of their August 19, 2020, FOIA request.

       16. On or about October 1, 2020, FAA sent a final response to RBEPA, denying

Plaintiff all responsive records to RBEPA’s August 19, 2020 FOIA request, and

indicating that RBEPA could file an administrative appeal of this agency decision.

       17. On or about October 18, 2020, RBEPA, by and through its attorney Daniel J.

Stotter, filed an administrative appeal of Defendant’s October 1, 2020, decision.

       18. On or about November 5, 2020, RBEPA by and through its attorney Daniel J.

Stotter, sent an email to Agency requesting the status of Plaintiff’s administrative appeal.

       19. On or about November 10, 2020, FAA sent an email to RBEPA’s counsel

indicating that Plaintiff’s administrative appeal was still under review.


                                    COMPLAINT                                            -4-
             Case 1:21-cv-00613 Document 1 Filed 03/08/21 Page 5 of 7




       20. On or about November 11, 2020, Plaintiff RBEPA, by and through its

attorney, sent a follow up email to the FAA, requesting an estimated date of completion

for issuing a decision on Plaintiff’s administrative appeal.

       21. On or about December 3, 2020, RBEPA, by and through its attorney, emailed

the FAA, once again requesting the agency’s estimated date of completion for issuing a

decision on Plaintiff’s FOIA administrative appeal.

       22. On or about December 4, 2020, Defendant sent an email to Plaintiff’s attorney

indicating that it had internally inquired as to the status of the underlying investigation

and that it hoped to have an update by December 7, 2020.

       23. As of the date of the filing of this action Plaintiff RBEPA has not received any

of the records it requested in its August 19, 2020, FOIA request, nor a final decision to its

October 18, 2020, administrative appeal.

                               VII. CLAIMS FOR RELIEF

       24. RBEPA realleges, as if fully set forth herein, paragraphs 1-23 previously set

forth herein.

       25. Defendant FAA has violated FOIA by failing to provide RBEPA with all non-

exempt responsive records for its August 19, 2020, FOIA request.

       26. By failing to provide RBEPA with all non-exempt responsive records to its

August 19, 2020, FOIA request described above, Defendant FAA has denied RBEPA’s

right to this information as provided by the Freedom of Information Act.


                                    COMPLAINT                                                 -5-
             Case 1:21-cv-00613 Document 1 Filed 03/08/21 Page 6 of 7




       27. Defendant FAA has violated FOIA by failing to perform an adequate search

reasonably calculated to locate all responsive records to RBEPA's August 19, 2020, FOIA

request.

       28. By failing to perform an adequate search reasonably calculated to locate all

responsive records to RBEPA’s August 19, 2020, FOIA request, Defendant FAA has

denied RBEPA’s right to this information as provided by law under the Freedom of

Information Act.

       29. Unless enjoined by this Court, Defendant FAA will continue to violate

RBEPA’s legal rights to be provided with copies of the records which it has requested in

its FOIA request described in paragraph 13 above.

       30. RBEPA is directly and adversely affected and aggrieved by Defendant FAA’s

failure to provide responsive records to its FOIA request described above.

       31. RBEPA has been required to expend costs and to obtain the services of a law

firm, consisting of attorneys, law clerks, and legal assistants, to prosecute this action.

       32. RBEPA is entitled to reasonable costs of litigation, including attorney fees

pursuant to FOIA 5 U.S.C. § 552(a)(4)(E).

                                 REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter Judgment for

RBEPA, providing the following relief:

       1. Declare Defendant FAA has violated FOIA by failing to provide RBEPA with


                                    COMPLAINT                                                -6-
            Case 1:21-cv-00613 Document 1 Filed 03/08/21 Page 7 of 7




all non-exempt records responsive to its August 19, 2020, FOIA request.

      2. Declare Defendant FAA has violated FOIA by failing to complete an adequate

search for records responsive to RBEPA’s August 19, 2020, FOIA request.

      3. Direct by injunction that Defendant FAA perform an adequate search for

records responsive to its August 19, 2020, FOIA request and provide RBEPA with all

non-exempt responsive records to RBEPA’s August 19, 2020, FOIA request.

      4. Grant RBEPA’s costs of litigation, including reasonable attorney fees, as

provided by FOIA, 5 U.S.C. § 552(a)(4)(E); and,

      5. Provide such other relief as the Court deems just and proper.

      DATED: This 8th day of March, 2021.

      Respectfully submitted,

       /s/ Daniel J. Stotter
      Daniel J. Stotter (WI0015)
      STOTTER & ASSOCIATES LLC
      408 SW Monroe Ave., Ste. M210E
      Corvallis, Oregon 97333
      (541) 738-2601
      dstotter@qwestoffice.net

      Attorney for Plaintiff




                                 COMPLAINT                                           -7-
